t c memo united_states tax_court douglas t busby valarie e busby petitioners v commissioner of internal revenue respondent docket no filed date usha ravi for respondent memorandum opinion carluzzo special_trial_judge this deficiency proceeding filed pursuant to sec_6213 is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date upon the ground that the petition was not filed within the period prescribed by that section in his response to respondent’s motion filed date douglas t busby section references are to the internal_revenue_code_of_1986 as amended - - suggests that the notice_of_deficiency upon which this case is based was not mailed to him at his last_known_address hearings on respondent’s motion were conducted in san francisco california on may and the issue for decision is whether the notice_of_deficiency upon which this case is based was sent to petitioners at their last_known_address background in a notice_of_deficiency issued and sent by certified mail on date the notice respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the petition in this case was filed on date which is more than days after the date that the notice was mailed on the date that the petition was filed petitioners resided at separate addresses in california references to petitioner are to valarie e busby the notice is addressed to petitioners pincite cherokee drive salinas ca the cherokee drive address the address listed for petitioners on their joint federal_income_tax return filed as husband and wife i sec_556 leslie drive salinas ca the leslie drive address this address is valarie e busby’s response filed date focuses more upon the merits of the adjustments contained in the notice_of_deficiency than on the merits of respondent’s jurisdictional motion also the address they listed on their joint_return filed on or before date petitioner’s joint_return is the most recently filed return before the notice was issued the examination of petitioners’ return began sometime before date on that date a notice of proposed adjustments the 30-day_letter relating to was sent to petitioners at the leslie drive address by that time petitioner had moved to the cherokee drive address nevertheless she received the 30-day_letter forwarded to the cherokee drive address by the u s postal service and noticed it was mailed to an address no longer current this prompted her to notify respondent of her change_of address to cherokee drive she did so by placing a telephone call to an irs service_center and speaking with one of its employees sometime between june and date on the latter date a duplicate of the 30-day_letter was mailed to petitioners at the cherokee drive address during the telephone call with the irs service_center employee petitioner was asked to provide the social_security_number of her spouse which she did the information was necessary because the return under examination and the return filed most recently before the telephone call were joint returns based upon the information provided by petitioner during the telephone call the irs service_center employee changed q4e- petitioners’ address from the leslie drive address the address listed on their most recently filed return to the cherokee drive address based upon her response to respondent’s motion it appears that petitioner was still living at the cherokee drive address on the date the notice was issued but moved from that address shortly thereafter as it turned out petitioners had separated sometime in and douglas t busby was not living at either the leslie drive address or the cherokee drive address on the date that the notice was mailed it is unclear where he was living on the date of the above-described telephone conversation between petitioner and an irs service_center employee nevertheless douglas t busby was apparently aware of the then ongoing examination in his response to respondent’s motion he states that at the time he was making support payments to petitioner who told him that the payments were also to help pay for any back taxes owed discussion the petition in this case filed date was not filed within days from the date that the notice was issued and mailed to petitioners that being so we are without jurisdiction and the case must be dismissed see sec_6213 93_tc_22 the specific basis for doing so however requires further discussion because douglas t busby questions albeit in an unfocussed manner - - whether the notice was mailed to his last_known_address for the following reasons we find that it was having determined a deficiency in petitioners’ federal_income_tax respondent was authorized to send by certified or registered mail a notice_of_deficiency to petitioners at their last_known_address sec_6212 and b petitioners filed a joint federal_income_tax return for sec_6212 b states that in the case of a joint income_tax return filed by husband and wife such notice_of_deficiency may be a single joint notice except that if the secretary has been notified by either spouse that separate residences have been established then in lieu of the single joint notice a duplicate original of the joint notice shall be sent by certified mail or registered mail to each spouse at his last_known_address emphasis added petitioners do not contend and nothing in the record demonstrates that either of them notified respondent that they had established separate residences in general a taxpayer’s last_known_address is the address shown on the most recently filed return absent clear and concise notice of a change in address see 857_f2d_676 9th cir affg 88_tc_1042 91_tc_1019 in this case the notice was not mailed to petitioners at the address listed on their most recently filed joint_return -- - instead the notice was mailed to them at an address provided to respondent by petitioner in a telephone conversation that occurred sometime between june and date asa result of that telephone call respondent’s records were changed not only with respect to petitioner’s address but also with respect to douglas t busby respondent’s internal procedures allow for other than written clear and concise notice of a change_of address if such notice is received by or provided to respondent during the course of an income_tax examination see examination internal_revenue_manual sec_4243 b date see also westphal v commissioner tcmemo_1992_599 during the course of the examination of petitioners’ joint_return petitioner notified respondent of a change_of address over the telephone and petitioners’ address was changed as a result as previously noted neither of the petitioners notified respondent that they had established separate residences according to his response to respondent’s motion douglas t busby who apparently was aware of the then ongoing examination of his return moved several times during the relevant period nothing in the record suggests that he notified respondent of any change_of address under the circumstances we are satisfied that petitioner’s telephone conversation providing notification of a new address to an irs service_center employee - constituted clear and concise notice of a change_of address not only for petitioner a point not really in dispute but for douglas t busby as well the cherokee drive address is therefore petitioners’ last_known_address within the meaning of sec_6212 and the notice was properly mailed to them at that address see 91_tc_1019 because the petition in this case was not filed within the period prescribed by sec_6213 respondent’s motion will be granted and the case will be dismissed for lack of jurisdiction upon that ground to reflect the foregoing an appropriate order dismissing this case for lack of jurisdiction will be entered
